DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,108,157. Although the claims at issue are not identical, they are not patentably distinct from each other because claims xxx encompassed all the claims limitation of claims of the instant invention.
Regarding claims 1-4 and 16, claim 1 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a dielectric substrate; a first radiation element on the dielectric substrate, wherein the dielectric substrate includes a first flat portion and a second flat portion having mutually different normal directions, and a first bent portion connecting the first flat portion and the second flat portion, the first flat portion has a first protruding portion partially protruding in a direction toward the second flat portion along the first flat portion from a boundary portion between the first bent portion and the first flat portion, the first flat portion and the first bent portion are connected to each other at a position where the first protruding portion is not provided in the first flat portion, and at least a part of the first radiation element is on the first protruding portion.
Regarding claim 5, claim 2 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of the second flat portion includes a first surface, and a second surface positioned opposite to the first surface and closer to the first flat portion than the first surface, and the first protruding portion extends from the boundary portion between the first bent portion and the first flat portion to a position exceeding the second surface.
Regarding claim 6, claims 3-4 of U.S. Patent No. 11,108,157 encompassed the claimed limitation of a thickness of the first bent portion is smaller than a thickness of the first flat portion.
Regarding claim 7, claim 5 of U.S. Patent No. 11,108,157 encompassed the claimed limitation of a thickness of the first flat portion is equal to a thickness of the second flat portion.
Regarding claim 8, claim 6 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a power supply wiring configured to transmit a radio frequency signal to the first radiation element, wherein the power supply wiring is connected to a power supply point of the first radiation element, and the boundary portion between the first bent portion and the first flat portion is positioned in a direction toward the first protruding portion with respect to the power supply point.
Regarding claim 9, claim 7 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a second radiation element on the first flat portion.
Regarding claim 10, claim 8 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of the first flat portion further includes a second protruding portion partially protruding in a direction toward the second flat portion along the first flat portion from the boundary portion between the first bent portion and the first flat portion, and at least a part of the second radiation element is on the second protruding portion.
Regarding claim 11, claim 9 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of the first radiation element and the second radiation element are on the first protruding portion.
Regarding claim 12, claim 10 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a third radiation element on the second flat portion.
Regarding claim 13, claim 11 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of the second flat portion includes a third protruding portion partially protruding in a direction toward the first flat portion along the second flat portion from a boundary portion between the first bent portion and the second flat portion, the second flat portion and the first bent portion are connected to each other at a position where the third protruding portion is not provided in the second flat portion, and at least a part of the third radiation element is on the third protruding portion.
Regarding claim 14, claim 12 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of the dielectric substrate further includes a third flat portion having a normal direction different from the normal directions of the first flat portion and the second flat portion, and a second bent portion connecting the second flat portion and the third flat portion, the third flat portion includes a fourth protruding portion partially protruding in a direction toward the second flat portion along the third flat portion from a boundary portion between the second bent portion and the third flat portion, and the third flat portion and the second bent portion are connected to each other at a position where the fourth protruding portion is not provided in the third flat portion, the antenna module further comprising a fourth radiation element on the third flat portion.
Regarding claims 15 and 20, claim 14 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a power supply circuit configured to supply a radio frequency signal to each radiation element.
Regarding claims 17-19, claim 13 of U.S. Patent No. 11,108,157 encompassed the claimed limitations of a dielectric substrate; and a radiation element on the dielectric substrate, wherein the dielectric substrate includes a first flat portion and a second flat portion having mutually different normal directions, and a first bent portion connecting the first flat portion and the second flat portion, the first flat portion has a first protruding portion partially protruding in a direction toward the second flat portion along the first flat portion from a boundary portion between the first bent portion and the first flat portion, the first flat portion and the first bent portion are connected to each other at a position where the first protruding portion is not provided in the first flat portion, and the radiation element is at a position other than the first protruding portion in the first flat portion.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 17, none of the prior arts of record, in combination or individual, show or make it obvious an antenna module (see fig. 2, 200) comprising a dielectric substrate (see fig. 2, 105) ; a first radiation element (see fig. 3, 121) on the dielectric substrate, wherein the dielectric substrate includes a first flat portion (see fig. 2, 131) and a second flat portion (see fig. 2, 130) having mutually different normal directions, and a first bent portion (see fig. 2, 135) connecting the first flat portion and the second flat portion, the first flat portion has a first protruding portion(see fig. 3, 133) partially protruding in a direction toward the second flat portion along the first flat portion from a boundary portion between the first bent portion and the first flat portion, the first flat portion and the first bent portion are connected to each other at a position where the first protruding portion is not provided in the first flat portion, and at least a part of the first radiation element is on the first protruding portion. Claims 2-16 and 18-20, respectively, are in condition for allowance for the same reasoning.	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 25, 2022

/PABLO N TRAN/
Primary Examiner, Art Unit 2643